Title: Account with Joel Barlow, 12 June 1811 (Abstract)
From: Madison, James,Lee, William
To: 


12 June 1811. Lists items “Bot. of Joel Barlow,” including seventy-three bottles of burgundy “called Clos de vegiot” at $1.50 per bottle; twenty-one dozen of porter and ale at $2.25 per dozen; eight bottles of “Old Chateaux Margaux this is the same wine as is usually sent to the President from Bordeaux with the difference that this has been in bottle 5 years,” at $1 per bottle; “2 Cases Barsac” for $117; twelve bottles of white Jurançon for $12; twenty-four bottles of champagne for $48; and six bottles of “Langon 25 or 30 years in bottle, when drank it ought to be decanted in the Cellar,” for $6. Payment of $356.75 received for Barlow by William Lee.
